internal_revenue_service number release date index number --------------------------------- -------------------------------- --------------------------- ------------------------------ - department of the treasury washington dc person to contact ----------------------------- id no ------------- -------- telephone number --------------------- refer reply to cc psi b04 - plr-141055-03 date may re ---------------------------- ------------------------- legend decedent spouse date date trust a --------------------------------- ---------------------------- ----------------- --------------------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------ --------------------------------------------------------------------------------- ------------------------------------------ --------------------------------------------------------------------------------- ------------------------ --------------------------------------------------------------------------- --------------------------------------------------------- --------------------------------------------------------------------------------- --------------- --------------------------------------------------------------------------------- -------- trust b_trust c charity state statute cite cite dear -------------------- this is in response to your date letter and other communications requesting rulings on the application of the income gift and estate_tax to a proposed transaction plr-141055-03 decedent died on date survived by spouse during her life decedent and spouse transferred their respective 50-percent interests in certain community_property to a revocable_trust trust a which terminated on decedent s death on termination of trust a decedent s 50-percent interest in the trust a property passed to trust b a_trust created by decedent during her lifetime under decedent s will the residue of her estate also passed to trust b under article of trust b the trust residue is to be distributed to a amarital trust however if the trustee elects under sec_2056 to treat only part of the marital trust property as qualified_terminable_interest_property then the property for which an election is not made will be distributed to trust c under article spouse is to receive for his life the net_income quarterly and as much principal as in the discretion of the trustee is necessary for his support and medical_care after taking into consideration to the extent the trustee may deem advisable his resources on spouse s death certain specific tangible assets will be distributed to designated persons and organizations the balance of the marital trust property will be distributed to charity an organization exempt from tax under sec_501 and sec_170 spouse is designated as trustee of the marital trust he is also the executor of decedent s estate in accordance with the terms of trust a the trustee of trust a will distribute percent of the trusts assets including interests in a limited_liability_company llc and interests in other limited_liability companies and real_estate holding partnerships collectively referred to as business to trust b the llc will be liquidated and trust b will receive marketable_securities and certain other assets in a liquidating_distribution the trustee of trust b will then distribute assets to the marital trust consisting of marketable_securities tangible_personal_property cash and business on the federal estate_tax_return filed for decedent’s estate the executor elected subsequently on date court issued an order pursuant to a petition filed by to treat the entire marital trust as qualified_terminable_interest_property qtip under sec_2056 spouse as trustee of the marital trust pursuant to the court’s order marital trust is to be divided into two trusts marital trust and marital trust marital trust and marital trust are to be administered in accordance with the terms of marital trust marital trust is to be funded with all tangible_personal_property all of business and possibly some cash and marketable_securities marital trust will be funded only with publicly_traded_securities and cash marital trust will not be funded with any fractional interest in any asset the court order dividing the marital trust is authorized under state law state plr-141055-03 the court order further provides that if spouse assigns all of his beneficial_interest in any marital trust created under the terms of trust b to the remainder beneficiary of that marital trust then upon assignment the marital trust subject_to the assignment shall terminate and the trust property is to be distributed outright to the remainder beneficiary of the trust statute further the court’s determination regarding the termination and distribution of the trust on spouse’s assignment of his entire_interest in the trust to the remainder beneficiary is consistent with applicable state law cite1 cite2 in marital trust to charity rulings requested in accordance with the court order spouse proposes to assign his entire_interest you have asked for the following rulings for estate_tax purposes the division of the marital trust into two trusts marital trust and marital trust funded with specific assets will not invalidate the qtip_election which was made with respect to the marital trust for estate_tax purposes the court order which authorizes spouse to assign his entire_interest in marital trust and terminates marital trust upon the gift by taxpayer of his interest therein will not invalidate the qtip_election made with respect to the marital trust for gift_tax purposes spouse s gift of his entire_interest in marital trust qualifies for the gift_tax_charitable_deduction for gift_tax purposes spouse will be treated under sec_2519 as making a gift of the remainder_interest in marital trust when he makes a gift of his income_interest in marital trust and spouse s gift of the remainder_interest will qualify for the gift_tax_charitable_deduction for gift_tax purposes spouse s gift of his income_interest in marital trust does not trigger gift_tax treatment of any part of marital trust for income_tax purposes spouse s gift of his income_interest in marital trust qualifies for an income_tax charitable deduction based on the actuarial value of the income_interest plr-141055-03 ruling_request sec_1 through sec_2056 provides that the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 a marital_deduction is not allowed for interests passing to the surviving_spouse that are aterminable interests that is interests in property passing to the surviving_spouse that will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur where on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property qtip under sec_2056 for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 and ii aqualified terminable_interest property means property which passes from the decedent in which the surviving_spouse is entitled_for_life to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2501 provides that a tax is imposed on the transfer of property by gift by any individual sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 a applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 of the gift_tax regulations provides that a transfer of all or a portion of the income_interest of the spouse in qualified_terminable_interest_property is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the plr-141055-03 disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under ' sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of charitable organizations described in sec_2522 however under sec_2522 and ' c and of the gift_tax regulations where a donor transfers an interest property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor is transferred or has been transferred for less than an adequate_and_full_consideration in money or money s worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless the charitable interest is a an undivided portion not in trust of the donor s entire_interest b a remainder_interest not in trust in a personal_residence or farm d a remainder_interest in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 e a guaranteed_annuity_interest or a unitrust_interest or g a qualified_conservation_contribution in situation of revrul_86_60 c b the secondary life annuitant of a charitable_remainder_trust transfers the annuitant’s entire annuity interest to the charitable_remainder beneficiary the ruling concludes that the transfer qualifies for the gift_tax_charitable_deduction following the transfer the secondary life annuitant did not retain any interest in the trust further and at no time had the annuitant made a transfer of an interest in the trust for a private purpose consequently the transfer to charity need not be in the form described in sec_25 c - c accordingly the annuitant’s transfer to charity qualifies for the deduction under sec_2522 terminable_interest property under sec_2056 the division pursuant to the court order of the marital trust into marital trust and marital trust to be funded as described above will not invalidate the election under sec_2056 with respect to in this case the estate has elected to treat the marital trust as qualified plr-141055-03 the marital trust or marital trust and marital trust in addition the court order as it pertains to the effect of spouse’s assignment of his entire_interest in marital trust to charity will not invalidate the election under sec_2056 with respect to the marital trust or marital trust and marital trust further when spouse assigns his entire_interest in marital trust to charity he will make a gift to charity under sec_2511 of his qualifying_income_interest_for_life in marital trust charity is an organization described in sec_2522 in accordance with situation of revrul_86_60 spouse’s transfer of his entire_interest in marital trust will qualify for the gift_tax_charitable_deduction under sec_2522 marital trust spouse will be treated as a making a transfer of all interests in marital trust other than his qualifying_income interest under the court order which is consistent with applicable state law upon spouse’s assignment of his entire_interest in marital trust to charity the trust will terminate and the trust corpus will pass outright to charity accordingly a gift_tax_charitable_deduction under sec_2522 will be allowed for the amount spouse is deemed to transfer to charity under sec_2519 in addition for gift_tax purposes spouse’s gift of his entire_interest in marital trust will not otherwise cause spouse to be treated as making a gift under sec_2519 with respect to any portion of marital trust in addition under sec_2519 upon spouse’s assignment of his interest in ruling_request sec_170 allows as a deduction any charitable_contribution to an organization described in sec_170 payment of which is made within the taxable_year sec_170 disallows a charitable_contribution_deduction for a contribution of a partial interest in property sec_170 provides an exception in the case of a contribution of an undivided portion of the taxpayer s entire_interest in the property sec_1_170a-7 of the income_tax regulations defines an undivided portion of a taxpayer s entire_interest in property as aa fraction or percentage of each and every substantial interest or right owned by the donor in such property that extends aover the entire term of the donor s interest in the property sec_1 a i allows a deduction for a contribution of a partial interest in property if the interest is the taxpayer s entire_interest in the property such as an income_interest or a remainder_interest if however the property in which the partial interest exists was divided in order to create the partial interest and avoid sec_170 the deduction will not be allowed plr-141055-03 in situation of revrul_86_60 a the grantor and life-interest beneficiary of a charitable_remainder_annuity_trust transfers a s annuity interest to the charitable_beneficiary the ruling concludes that the transfer qualifies for a charitable deduction under sec_170 the rationale is that a is contributing a s entire_interest in the property and although a had previously divided the property the property was not divided in order to avoid the rules of sec_170 and f a in the present case spouse did not divide the interests in the marital trust instead spouse s income_interest and right to principal and the charitable_beneficiary s remainder_interest were created by decedent by contributing his entire_interest in marital trust spouse will contribute an undivided portion of his entire_interest in the marital trust under sec_170 spouse represents that in the course of the property division of the marital trust he will not divide any assets in the marital trust into fractional interests thus sec_170 does not apply to the contribution of spouse s interest in marital trust and spouse s transfer of his entire_interest in marital trust will qualify as a charitable_contribution under sec_170 limited to the fair_market_value of the interest at the time of the transfer except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
